Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 22, 2017

The Court of Appeals hereby passes the following order:

A17A1327. TONY L. WARE et al. v. C. R. ASSET GROUP, LLC.

      This case originated as a dispossessory action in magistrate court, but was later
transferred to superior court. The superior court issued an order granting C. R. Asset
Group’s motion to compel payment of rent into the court registry and denying Tony
and Reginald Ware’s motion to dismiss the dispossessory proceedings. The Wares
have filed a notice of appeal. We, however, lack jurisdiction.
      The denial of a motion to dismiss is an interlocutory order that may be appealed
only through the interlocutory appeal procedure. See OCGA § 5-6-34 (b). Likewise,
an order compelling payment of rent into the court registry is not a final order because
the dispossessory action remains pending below. See Rivera v. Housing Auth. of
Fulton County, 163 Ga. App. 648 (295 SE2d 336) (1982). Thus, the Wares were
required to follow the procedures for interlocutory review as set forth in OCGA §
5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Gray
v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997). Their failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/22/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.